     Case 2:17-cv-01924-JAD-DJA Document 70 Filed 06/11/21 Page 1 of 1




 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                         DISTRICT OF NEVADA
 5                                                   ***
 6    JOHN SOUZA,                                           Case No. 2:17-cv-01924-JAD-DJA
 7                           Petitioner,
                                                            ORDER
 8          v.
 9    ELEVATE, INC., et al.,
10                           Respondents.
11

12          Presently before the Court is Respondent Counsel Shane W. Clayton’s Motion to

13   Withdraw as Counsel (ECF No. 69), filed on May 26, 2021.

14          Pursuant to Local Rule (“LR”) IA 11-6, “If an attorney seeks to withdraw after appearing

15   in a case, the attorney must file a motion or stipulation and serve it on the affected client and

16   opposing counsel.” See LR IA 11-6(b). Having reviewed the motion, the Court finds that

17   requirements of LR IA 11-6(b) have not been met. No certificate of service was included to

18   verify that notice was given to Elevate, Inc.

19          IT IS THEREFORE ORDERED that Shane W. Clayton’s Motion to Withdraw as Counsel

20   (ECF No. 69) is denied without prejudice.

21          DATED: June 11, 2021.

22

23

24                                                          DANIEL J. ALBREGTS
                                                            UNITED STATES MAGISTRATE JUDGE
25

26

27

28
